                    Case 3:21-cv-00275-MMD-WGC Document 11 Filed 08/13/21 Page 1 of 2



                1   JOSHUA A. SLIKER, ESQ.
                    Nevada Bar No. 12493
                2   HILARY A. WILLIAMS
                    Nevada Bar No. 14645
                3   JACKSON LEWIS P.C.
                    300 South Fourth Street, Suite 900
                4   Las Vegas, Nevada 89101
                    Telephone: (702) 921-2460
                5   Facsimile: (702) 921-2461
                6   Email: joshua.sliker@jacksonlewis.com
                    Email: hilary.williams@jacksonlewis.com
                7
                    Attorneys for Defendant
                8   eXp Realty, LLC
                9                                UNITED STATES DISTRICT COURT
               10
                                                        DISTRICT OF NEVADA
               11
                    LESLIE HENDERSON,                                    Case No. 3:21-cv-00275-MMD-WGC
               12
                                   Plaintiff,
               13                                                        STIPULATION TO EXTEND
                           vs.                                           DEADLINE FOR DEFENDANT TO
               14                                                        RESPOND TO PLAINTIFF’S
                                                                         COMPLAINT
               15   EXP REALTY, LLC,
                                                                         (THIRD REQUEST)
               16                  Defendant.
               17
                            IT IS HEREBY STIPULATED by and between Plaintiff Leslie Henderson (“Plaintiff”),
               18
                    through her counsel Law Office of Mark Mausert, and Defendant eXp Realty, LLC (“Defendant”),
               19
                    through its counsel Jackson Lewis P.C., that Defendant shall have a 14-day extension up to and
               20
                    including Tuesday, August 31, 2021, in which to file a response to Plaintiff’s Complaint. This
               21
                    Stipulation is submitted and based upon the following:
               22
                            1.      Defendant’s response to the Complaint is currently due on August 17, 2021.
               23
                            2.      The parties are continuing evaluate whether to pursue alternative dispute resolution
               24
                    and/or engage in other settlement discussions, and need additional time to explore these options.
               25
                            3.      In addition, counsel for each party is will be out of the office from August 13, 2021
               26
                    until August 23, 2021.
               27

               28
JACKSON LEWIS P.C
   LAS VEGAS                                                         1
                    Case 3:21-cv-00275-MMD-WGC Document 11 Filed 08/13/21 Page 2 of 2



                1            4.       This is the third request for an extension of time for Defendant to file a response to

                2   Plaintiff’s Complaint.

                3            5.       This request is made in good faith and not for the purpose of delay.

                4            6.       Nothing in this Stipulation, nor the fact of entering to the same, shall have the effect

                5   of or be construed as waiving any claim or defense held by any party hereto.

                6            Dated this 12th day of August, 2021.

                7      LAW OFFICE OF MARK MAUSERT                            JACKSON LEWIS P.C.
                8

                9      /s/ Mark Mausert                                      /s/ Joshua A. Sliker
                       MARK MAUSERT, ESQ.                                    JOSHUA A. SLIKER, ESQ.
               10      Nevada Bar No. 2398                                   Nevada Bar No. 12493
                       729 Evans Avenue                                      HILARY A. WILLIAMS
               11      Reno, Nevada 89152                                    Nevada Bar No. 14645
                                                                             300 South Fourth Street, Suite 900
               12                                                            Las Vegas, Nevada 89101
                       Attorney for Plaintiff
               13      Leslie Henderson
                                                                             Attorneys for Defendant
               14                                                            eXp Realty, LLC

               15                                                    ORDER

               16                                                    IT IS SO ORDERED:
               17

               18
                                                                      United States Magistrate Judge
               19
                                                                              August 13, 2021
                                                                     Dated: _________________________
               20

               21

               22
                    4832-3238-9622, v. 1
               23

               24

               25

               26

               27

               28
JACKSON LEWIS P.C
   LAS VEGAS                                                             2
